DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.         Claims 11-16 invoke 35 U.S.C. 112(f) (or herein pre-AIA  35 U.S.C. 112, sixth paragraph) based on the following guidance.
Claim limitations “a reception part”, “ a determination part” , “a transmission part”,  has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “part” coupled with functional language “receiving/determinin and transmitting”, without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 11-16  are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Regarding claims 15, “ a transmission part” corresponds to 201 of fig. 21; “ a reception part” corresponds to 202.
Regarding claim 16, a first reception part” corresponds to 102 of fig. 20, “ a determination part” corresponds to 104 and “ a first transmission part” corresponds to 101.
a second transmission part” corresponds to 201 of fig. 21; “ a second reception part” corresponds to 202.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.         Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (US 2015/0358920, hereinafter Sorrentino) in view of Chen et al. (US 2019/0059058, hereinafter Chen).
Regarding claims 11 and 17, Sorrentino discloses a terminal (fig. 210 of fig. 2) comprising a determination part that determines a pathloss estimation value (para 0070 and 0072; and 0121; UE determines path loss); and determines a transmission power of an uplink (UL) signal based on the pathloss estimation value (Para 0071;0072; transmission power of an uplink signal is determined/adjusted based on the determined path loss) and a transmission part that transmits the UL signal using the transmission power determined by the determination part (para 0071; 0072; and 0136; adjusting transmission power of the UL signal based on the determined path loss) .
Sorrentino does not explicitly disclose a reception part that receives a plurality of parameters that become candidates of a parameters to be used; the determination part that selects a parameter to be used, from the plurality of parameters to be used to calculate the path loss estimation value.
In an analogous art, Chen discloses a reception part that receives a plurality of parameters that become candidates of a parameters to be used (para 0072; 0078; and 0080; UE receives multiple parameters); the determination part that selects a parameter to be used, from the plurality of parameters to be used to calculate the path loss estimation value (para 0077 and 0078; UE determines the parameter to be used to calculate path loss). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sorrentino’s device by adding Chen’s disclosure in order to provide uplink transmission power control based on the dynamic network conditions.
 Regarding claim 12, Sorrentino discloses wherein the UL signal is a Sounding Reference Signal (SRS) (para 0021; SRS).
Regarding claims, 13 and 18, Sorrentino discloses wherein the determination part determines the parameter to be used from the plurality of parameters based on a Medium Access Control (MAC) 11 signaling (para 0102 and 0103; MAC).
Regarding claims 14, 19, and 20, Sorrentino does not explicitly disclose wherein the reception part receives the plurality of parameters configured for each beam.
In an analogous art, Chen discloses wherein the reception part receives the plurality of parameters configured for each beam (par a0026; 0029 and 0077; parameters per beam). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sorrentino’s device by adding Chen’s disclosure in order to provide uplink transmission power control based on the dynamic network conditions.
Regarding claim 15, Sorrentino discloses a base station (212 of fig. 2) comprising: a reception part that receives an uplink (UL) signal transmitted from a terminal using a transmission power (para 0025 and 0058; base station receives signals from UE) that is determined based on a pathloss estimation value (para 0135 and 0136; UE determines the transmission power of uplink signal based on the determined pathloss).
Sorrentino does not explicitly disclose a transmission part that transmits a plurality of parameters that become candidates of a parameter to be used, wherein a parameter to be used is selected from the plurality of parameters and the pathloss
estimation value is determined using the selected parameter.
	In an analogous art, Chen discloses a transmission part that transmits a plurality of parameters that become candidates of a parameter to be used (para 0072; 0078; and 0080; UE receives multiple parameters), wherein a parameter to be used is selected from the plurality of parameters and the pathloss estimation value is determined using the selected parameter (para 0077 and 0078; UE determines the parameter to be used to calculate path loss). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sorrentino’s device by adding Chen’s disclosure in order to provide uplink transmission power control based on the dynamic network conditions.
Regarding claim 16, Sorrentino discloses a radio communication system comprising: a terminal (para 0025) that comprises: a determination part that determines a pathloss estimation value (para 0070 and 0072; and 0121; UE determines path loss); and determines a transmission power of an uplink (UL) signal based on the pathloss estimation value (Para 0071;0072; transmission power of an uplink signal is determined/adjusted based on the determined path loss) and a first transmission part that transmits the UL signal using the transmission power determined by the determination part (para 0071; 0072; and 0136; adjusting transmission power of the UL signal based on the determined path loss); and 
a base station that comprises:
a second reception part that receives the UL signal (Para 0070 and 0072; base station receives uplink signal).
Sorrentino does not explicitly disclose a first reception part that receives a plurality of parameters that become candidates of a parameters to be used; the determination part that selects a parameter to be used, from the plurality of parameters to be used to calculate the path loss estimation value; and the base station comprises of a second transmission part that that transmits the plurality of parameters.
In an analogous art, Chen discloses a first reception part that receives a plurality of parameters that become candidates of a parameters to be used (para 0072; 0078; and 0080; UE receives multiple parameters); the determination part that selects a parameter to be used, from the plurality of parameters to be used to calculate the path loss estimation value (para 0077 and 0078; UE determines the parameter to be used to calculate path loss) and the base station comprises of a second transmission part that that transmits the plurality of parameters (para 0078 and 0080; base station transmits parameters to UE). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sorrentino’s device by adding Chen’s disclosure in order to provide uplink transmission power control based on the dynamic network conditions.

Conclusion                                        
                        4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462